DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Leibold, Reg. No. 36408 via telephone on September 7, 2022.
The application has been amended as follows: 

In the specification: 
[0054]	When a success message is received, the workflow method 500 may continue to FIGURE 5B, where at OPERATION 524, a VLAN may be reserved on relevant ports. For example, the NCO system 150 may reserve the VLAN at the first port 214b of the first host leaf switch 208a. For example, a resource reservation process may be performed, where a subinterface may be created with a next available VLAN to reserve it in the network 106. As described above, the NCO system 150 may be configured to reserve network resources 105 prior to building the server instance front end or networking components.

[0062] 	At DECISION OPERATION  544, a determination may be made as to whether the service is active and has network connectivity. In some examples, the ECS orchestrator 108 may poll the NCO system 150 for status until a status of success is received. If, after a timeout period, a success message is not received, at OPERATION 546, the path 226 may be deactivated. For example, the NCO system 150 may be instructed to perform various operations for deactivating the path 226 that was built at OPERATION 536. One example operation may include a network walk to determine spine switch devices 206 and edge devices 204. For example, network protocol calls (e.g., a Link Layer Discovery Protocol (LLDP)) may be used to discover a neighbor network device 105. Another operation may include determining the VLANS provisioned on the ports on the spine switch devices 206. Another operation may include determining a next available VLAN. For example, the next neighbor device and its uplink ports may be identified, and the VLANS assigned to the ports may be determined. Another operation may include building spine subinterfaces, removing the VXLAN 224 on the spine switch devices 206 and the host leaf switches 208, and removing the translation that was built into the ports at OPERATION 536. Additionally, OPERATIONS 540, 522, 516, and 508 may be performed to back out of the workflow method 500.

Abstract:
A system and method for providing on-demand edge compute. The system may include an orchestrator that provides a UI and that controls  and the SCO. The API may enable the orchestrator to communicate with the SCO for receiving requests that enable the SCO to integrate with existing compute resources to perform various compute provisioning tasks (e.g., to build and provision a server instance). The various tasks, when executed, may provide on-demand edge compute service to users. The SCO API may further enable the ECS orchestrator to receive information from the SCO (e.g., compute resource information, status messages).
In the claims:
(Currently Amended) A method for providing on-demand edge compute, comprising:
	receiving a user request for an edge compute service;
	translating the user request into compute provisioning tasks and network provisioning tasks; 
	automatically building a service front end for the edge compute service from the compute provisioning tasks;
automatically building a network port configuration, a network path configuration, or a network configuration from the network provisioning tasks[[;]], including:
determining a first network resource connected to the edge compute resource; and
reserving a VLAN on a first port on the first network resource;
	allocating an edge compute resource for an edge compute service;
	configuring the edge compute resource to host the service front end; 
	configuring [[a]] the first network resource, based on the network port configuration, the network path configuration, or the network service configuration, including:
	applying a first network port configuration to the first port on the first network resource; 
determining an IP address block for the service front end from an inventory of available IP address blocks; and
reserving the IP address block to prevent, prior to a completion of the configuration of the first network resource, a conflict of the IP address block being used for another edge compute service associated with another received user request; and
when configuring the edge compute resource to host the service front end is complete, removing a build network provided for securely configuring the edge compute resource. 

(Canceled).

(Currently Amended) The method of claim [[2]] 1, wherein allocating the edge compute resource comprises:
	reserving the edge compute resource in a compute inventory system; and
	assigning an edge compute resource name to the server front end.

(Canceled).

(Currently Amended) The method of claim [[4]] 1, wherein determining the IP address block comprises:
	receiving the inventory of available IP address blocks; and
	based on an efficient utilization of the inventory of available IP address blocks, determining the IP address block for the server front end.

(Canceled).

(Canceled).

(Currently Amended) The method of claim [[7]] 1, wherein configuring the first network resource comprises configuring a network path, comprising:
	determining a next available VLAN provisioned on a second port on the first 
	discovering a second network resource upstream from the first 
	applying the network port configuration to a first port on the second network resource;
	determining a next available VLAN provisioned on a second port on the second network resource; 
	discovering a third network resource upstream from the second network resource;
	applying the network port configuration to a first port on the third network resource; and
	building a spine subinterface on a second port on the third network resource.

(Currently Amended) The method of claim 8, wherein:
	the first 
	the second network resource is a spine switch device; and
	the third network resource is an edge device that provides a gateway to a network via the second port.

(Currently Amended) The method of claim 9, wherein configuring the network path further comprises building a VXLAN between the first 

(Original) The method of claim 1, further comprising providing a notification of an operational edge compute service to a user.

(Currently Amended) A system for providing on-demand edge compute, the system comprising:
	at least one processor;
	memory operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to:
	receive a user request for an edge compute service;
	translate the user request into compute provisioning tasks and network provisioning tasks;
	automatically build a service front end for the edge compute service from the compute provisioning tasks;
	automatically build a network port configuration, a network path configuration, or a network configuration from the network provisioning tasks[[;]], including:
determining a first network resource connected to the edge compute resource; and
reserving a VLAN on a first port on the first network resource;
		reserve an edge compute resource in a compute inventory system; 
	assign an edge compute resource name to the service front end;
	configure [[an]] the edge compute resource to host the service front end; 
	configure [[a]] the first network resource, based on the network port configuration, the network path configuration, or the network service configuration, including:
	applying a network port configuration to the first port on the first network resource; 
determining an IP address block for the service front end from an inventory of available IP address blocks based on an efficient utilization of the inventory of available IP address blocks; and
reserving the IP address block to prevent, prior to a completion of the configuration of the first network resource, a conflict of the IP address block being used for another edge compute service associated with another received user request; and
	when configuring the service front end is complete, remove a build network provided for securely configuring the edge compute resource.

(Canceled).

(Canceled).

(Canceled).

(Canceled).

(Currently Amended) The system of claim [[16]] 12, wherein the system is further operative to:
	determine a next available VLAN provisioned on a second port on the first 
	discover a second network resource upstream from the first 
	apply the network port configuration to a first port on the second network resource;
	determine a next available VLAN provisioned on a second port on the second network resource; 
	discover a third network resource upstream from the second network resource;
	apply the network port configuration to a first port on the third network resource; and
	build a spine subinterface on a second port on the third network resource.

(Currently Amended) The system of claim 17, wherein:
	the first 
	the second network resource is a spine switch device; and
	the third network resource is an edge device that provides a gateway to a network via the second port.

(Currently Amended) The system of claim 18, wherein in configuring the network path, the system is further operative to build a VXLAN between the first network resource and the second network resource.

(Currently Amended) A system for providing on-demand edge compute, wherein the system is operative to:
	receive a user request for an edge compute service;
	allocate a compute resource at an edge site of a communications network for the edge compute service;
	assign a server name to the edge compute service;
	gather network resources for a network configuration for the edge compute service;
	identify network resources connected to the compute resource;
	reserve a VLAN at a first network resource for the edge compute service;
	deploy the edge compute service on the compute resource;
	configure a port of the first network resource with edge compute service-specific values;
	configure a path;
	configure network service[[;]], including:
	applying a network port configuration to the port on the first network resource; 
determining an IP address block for the edge compute service from an inventory of available IP address blocks; and
reserving the IP address block to prevent, prior to a completion of the configuration of the first network resource, a conflict of the IP address block being used for another edge compute service associated with another received user request; 
	when configuring the edge compute service is complete, remove a build network provided for securely configuring the compute resource; and
	upon validation of network connectivity to the compute resource, provide a success message including an IP address of the edge compute service.

Allowable Subject Matter

Claims 1, 3, 5, 8-12, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claims 1, 12 and 20,
The prior cited art fails to disclose in the context of the claimed invention: 
“wherein in configuring the network resource, the system is operative to: apply a network port configuration to the first port on the first connected network resource; and when configuration of the service front end is complete, remove a build network provided for securely configuring the edge compute resource.”
Smith et al. U.S. Patent Application Publication 2020/0007414- the provisioning of MEC edge resources based on a user request. A request is translated into a set of functions to be performed by a selected service provider. 
Bedare et al. U.S. Patent Application Publication 2011/0238793– discloses reallocating address blocks for networking resources. 
Reed WO 2017/023256– discloses Cloud provisioning of network resources. Reed discloses the allocation of ports between allocated resources and switches.
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459  
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459